EXECUTION VERSION

PLEDGE AGREEMENT

This PLEDGE AGREEMENT, dated as of October 23, 2019  (as may be amended,
restated, supplemented, or otherwise modified from time to time, this
“Agreement”), is made by Bluegreen Vacations Corporation, a Florida
corporation (“Pledgor”), in favor of FIFTH THIRD BANK, in its capacity as
Administrative Agent (in such capacity, together with its successors and
assigns, the “Agent”) on behalf of itself as a Lender (as defined below) and the
other Lenders.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement,
dated as of the date hereof (as may be further amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”), by and among
Pledgor, as “Borrower” thereunder, TFRI 2013-1 LLC, a Delaware limited liability
company (the “Pledged Entity”), and certain other Affiliates of Borrower, as
“Guarantors” thereunder (together with Borrower and Pledgor, collectively, the
“Loan Parties”), Agent, and the financial institutions party thereto from time
to time as lenders (each a “Lender” and collectively, the “Lenders”), Agent and
the Lenders have made available to the Loan Parties certain financial
accommodations (the “Loans”);

WHEREAS, in conjunction with the Credit Agreement, Pledgor and the other Loan
Parties entered into that certain Second Amended and Restated Security
Agreement, dated as of the date hereof (as may be further amended, restated,
supplemented, or otherwise modified from time to time, the “Security
Agreement”);

WHEREAS, Pledgor is the record and beneficial direct owner of one-hundred
percent (100%) of the Ownership Interests in the Pledged Entity;

WHEREAS, Pledgor directly benefits from the Loans made available to and
continuing to be made available to it under the Credit Agreement and the other
Loan Documents;

WHEREAS, in order to induce the Administrative Agent and the Lenders to enter
into the Credit Agreement on the date hereof and to make the Loans and other
financial accommodations in connection therewith, and in addition to the Liens
and security interests granted to Administrative Agent pursuant to the terms and
provisions of the Security Agreement, Pledgor has agreed to pledge the Pledged
Collateral (as defined below) to Administrative Agent, for the benefit of
Lenders, in accordance herewith;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and to induce Administrative Agent to enter into the Credit Agreement
and to continue to make loans under the Credit Agreement,  it is agreed as
follows:

1. Definitions.  Unless otherwise defined herein, terms defined in the Credit
Agreement are used herein as therein defined and the following shall have
(unless otherwise provided elsewhere in this Agreement) the following respective
meanings (such meanings being equally applicable to both the singular and plural
form of the terms defined):

“Bankruptcy Code” means Title 11, United States Code, as amended from time to
time, and any successor statute thereto.

“Event of Default” means any Event of Default under the Credit Agreement or the
commencement of any bankruptcy or insolvency proceeding with respect to Pledgor.

“Organizational Documents” shall mean, for the Pledged Entity, (a) that certain
Second Amended and Restated Limited Liability Company Agreement of the Pledged
Entity, dated on or about the date hereof and (b) the certificate of
formation or other applicable charter document of the Pledged Entity filed with
the applicable Governmental Authority, in each case as the same may be amended,
restated, supplemented, or otherwise modified from time to time subject to the
terms and provisions of this Agreement and the other Loan Documents.

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

“Pledged Equity” means all right, title, and interest of Pledgor in and to any
Ownership Interests of the Pledged Entity.

“Secured Obligations” has the meaning assigned to such term in Section 3 hereof.

2. Pledge.  Without derogating in any way from the Liens and security interests
granted by Pledgor pursuant to the terms and provisions of the Security
Agreement or any other Loan Documents, Pledgor hereby pledges and grants to
Administrative Agent a first priority and exclusive security interest in all of
the following (collectively, the “Pledged Collateral”):



[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

(a) the Pledged Equity and any certificates representing the Pledged Equity, all
dividends, distributions, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Equity;  

(b) all rights and interests of every kind (including without limitation any
economic rights, rights of governance and control, and rights to information)
inuring to an owner of Pledged Equity or any portion thereof; and

(c) without duplication of the foregoing (or limiting it in any way) all rights,
interests, and status of an owner of the Pledged Equity as a “Member” of the
Pledged Entity.  

3. Security for Obligations.  This Agreement secures, and the Pledged Collateral
is security for, the prompt payment in full when due, whether at stated
maturity, by acceleration or otherwise, and performance of all Obligations of
any kind under or in connection with the Credit Agreement and the other Loan
Documents and all obligations of Pledgor now or hereafter existing under this
Agreement or any other Loan Document to which Pledgor is bound or a party
including, without limitation, all fees, costs and expenses whether in
connection with collection actions hereunder or otherwise (collectively, the
“Secured Obligations”).

4. Delivery of Pledged Collateral.  All certificates evidencing the Pledged
Collateral (together with the applicable transfer powers executed in blank)
shall be delivered to and held by or on behalf of Administrative Agent pursuant
hereto on the date hereof.  All Pledged Equity which are represented by
certificates shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to Administrative
Agent.

5. Representations and Warranties.  Pledgor represents and warrants to
Administrative Agent that:

(a) other than any interest of the “Special Member” as set forth in the
Organizational Documents of the Pledged Entity, Pledgor is, and at the time of
delivery of the Pledged Equity to Administrative Agent will be, the sole holder
of record and the sole beneficial owner of all Ownership Interests in
the Pledged Entity, free and clear of any Lien thereon or affecting the title
thereto, except for any Lien created or otherwise permitted by the Loan
Documents;

(b) all of the Pledged Equity has been duly authorized, validly issued and are
fully paid and if applicable, non‑assessable;

(c) Pledgor has the right and requisite authority to pledge, assign, transfer,
deliver, deposit and set over the Pledged Collateral pledged by Pledgor to
Administrative Agent as provided herein;

(d) none of the Pledged Equity has been issued or transferred in violation of
the securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject;



-  2  -

[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

(e) (i) all of the Pledged Equity is presently owned by Pledgor as set forth in
Section 5(a) above and (ii) none of the Pledged Equity is, as of the date
hereof, represented or otherwise evidenced by certificates;  

(f) as of the date hereof, there are no existing options, warrants, calls or
commitments of any character whatsoever relating to the Pledged Equity;

(g) except for the filing of the necessary financing statements and other
documents and the taking of all other necessary action to perfect the Liens of
Administrative Agent, no consent, approval, authorization or other order or
other action by, and no notice to or filing with, any Governmental Authority or
any other Person is required (i) for the pledge by Pledgor of the Pledged
Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by Pledgor, or (ii) for the exercise by
Administrative Agent of the voting or other rights provided for in this
Agreement or the remedies in respect of the Pledged Collateral pursuant to this
Agreement, except as has been obtained prior to the date hereof and as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally;

(h) this pledge, assignment and delivery of the Pledged Collateral pursuant to
this Agreement, together with the filing of the appropriate financing statement
with the appropriate filing authority, will create a valid, first priority and
exclusive Lien on and a first priority, perfected security interest in favor of
Administrative Agent in the Pledged Collateral and the proceeds thereof,
securing the payment of the Secured Obligations, subject to no other Lien other
than any Lien created or otherwise permitted by this Agreement;

(i) this Agreement has been duly authorized, executed and delivered by Pledgor
and constitutes a legal, valid and binding obligation of Pledgor enforceable
against Pledgor in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws affecting
creditors’ rights generally and subject to equitable principles (regardless of
whether enforcement is sought in equity or at law);  

(j) other than any interest of the “Special Member” as set forth in the
Organizational Documents of the Pledged Entity, the Pledged Equity constitute
one-hundred percent (100%) of the issued and outstanding “Membership Interests”
(as such term is defined in the Organizational Documents) or other Ownership
Interests of the Pledged Entity owned by Pledgor;

(k) the execution, delivery and performance by Pledgor of this Agreement and the
consummation of the transactions contemplated hereby and the creation and
granting of the security interests and Liens contemplated hereby do not and will
not (to the best of Pledgor’s knowledge and except as permitted by the Loan
Documents)  (i) conflict with or violate any provision of any Applicable
Law (including any judgment, decree or order of any court or other Governmental
Authority) binding on or applicable to Pledgor or any of its properties or
assets in effect on the date hereof, except to the extent that such conflict or
violation could not, individually or in the aggregate, be expected to have a
Material Adverse Effect; (ii) conflict with, result in a breach of, constitute a
default of or an event of default under, require any consent not obtained under,
or result in or require the acceleration of any Indebtedness pursuant to, any
indenture, agreement or other instrument to which Pledgor or any entity whose
securities or other ownership interests constitute part of the Pledged
Collateral is a party or by which it or they, or any of its or



-  3  -

[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

their respective properties or assets are bound or subject; (iii) if applicable,
conflict with or violate any provision of the articles of incorporation or
formation, by-laws, limited liability company agreement or similar documents of
Pledgor or any agreement by and between Pledgor or any Person whose securities
or other ownership interests constitute part of the Pledged Collateral and its
shareholders, members, partners or other equity owners or among any such
shareholders, members, partners or other equity owners; or (iv) result in the
creation or imposition of any Lien of any nature whatsoever upon any of the
properties or assets of Pledgor (except as contemplated herein);  and

(l) there is no action, suit, proceeding or investigation pending or, to
Pledgor’s knowledge, threatened against or affecting the Pledged Collateral,
Pledgor, this Agreement or the transactions contemplated hereby, that questions
or could reasonably be expected to prevent the validity of this Agreement or the
right or ability of Pledgor to enter into this Agreement or to consummate the
transactions contemplated hereby.

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Agreement.

6. Covenants.  Pledgor covenants and agrees that until the termination of the
Credit Agreement and release of the Collateral thereunder in accordance with the
terms of the Credit Agreement:

(a) without the prior written consent of Administrative Agent, Pledgor will not
sell, assign, transfer, pledge, or otherwise encumber any of its rights in or to
the Pledged Collateral, any unpaid dividends, interest or other distributions or
payments with respect to the Pledged Collateral or grant a Lien in the Pledged
Collateral, unless otherwise expressly permitted by the Loan Documents;

(b) Pledgor will, at its expense, promptly execute, acknowledge and deliver all
such instruments and take all such actions as Administrative Agent from time to
time may reasonably request in order to ensure to Administrative Agent and the
Lenders the benefits of the Liens in and to the Pledged Collateral intended to
be created by this Agreement, including the delivery of control agreements and
the filing of any necessary UCC financing statements, which may be filed by
Administrative Agent with or (to the extent permitted by law) without the
signature of Pledgor, and will cooperate with Administrative Agent, at Pledgor’s
expense, in obtaining all necessary approvals and making all necessary filings
under federal, state, local or foreign law in connection with such Liens or any
sale or transfer of the Pledged Collateral;

(c) Pledgor has and will defend the title to the Pledged Collateral and the
Liens of Administrative Agent in the Pledged Collateral against the claim of any
Person and will maintain and preserve such Liens;

(d) without the prior written consent of Administrative Agent, Pledgor will not
cause the Pledged Entity to issue or otherwise consent to the issuance of any
additional Ownership Interests of the Pledged Entity; and

(e) without limiting the foregoing, the Pledged Entity shall not amend or
otherwise modify (and Pledgor shall not consent to any such amendment or other
modification of) any of



-  4  -

[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

Organizational Documents of the Pledged Entity in any manner that negatively
affects the rights of Administrative Agent under this Agreement or any other
Loan Document or the rights of Administrative Agent in the Pledged Collateral
(including any rights arising following the exercise of Administrative Agent’s
remedies under the Loan Documents as to the Pledged Collateral); and

(f) Without limiting the foregoing, Pledgor covenants and agrees that without
the prior written consent of Administrative Agent, it will not approve any
action by the Pledged Entity to (i) convert any Pledged Equity that, as of the
date hereof, is uncertificated into certificated interests or (ii) otherwise
issue any certificates evidencing or purporting to evidence any Pledged Equity. 

7. Waiver of Transfer Restrictions; Acknowledgment of Control.  Pledgor hereby
consents to the terms and conditions contained in this Agreement, to the
transactions contemplated thereby and to all future amendments hereto,
notwithstanding any limitations or restrictions on such transactions set forth
in the Organizational Documents of the Pledged Entity or otherwise with respect
to the transfer of the Pledged Equity.  Without limiting the foregoing,
Pledgor: 

(i) agrees that any rights of first refusal, options to purchase or other
conditions or restrictions affecting the transfer of the Pledged Equity shall
not be triggered by, or otherwise in any respect be applicable to, the execution
and delivery of this Agreement or the exercise of Administrative Agent’s rights
and remedies under this Agreement, as amended from time to time, and upon
Administrative Agent’s exercise of its rights and remedies under this Agreement
(as amended from time to time), Administrative Agent, any other Lender, a
purchaser at a foreclosure sale of the Pledged Equity or such party’s designee
shall be immediately and automatically admitted as an owner of the Pledged
Entity with all ownership rights accruing to it (including, without limitation,
all rights to distributions and voting) without the need to obtain the consent
of any owner of the Pledged Entity or to provide or comply with a right of first
refusal or option to purchase with the respect to the Pledged Equity in favor of
any owner, the Pledged Entity or any other Person, notwithstanding anything in
the Organizational Documents, any agreement amongst one or more of the Pledgor
with respect to the Pledged Equity or otherwise to the contrary or in conflict
thereof; and

(ii) acknowledges and agrees that (A) this Agreement is intended to, among other
things, provide for the “control” (for purposes of Articles 8 and 9 of the
applicable Uniform Commercial Code or other Applicable Law) of Administrative
Agent of any Pledged Equity consisting of uncertificated securities and (B) the
Pledged Entity will comply with all instructions originated by Administrative
Agent directing it to transfer or redeem Pledged Equity and all other directions
originated by Administrative Agent concerning the Pledged Equity, including,
without limitation, directions to distribute to Administrative Agent proceeds of
any such transfer or redemption or interest or dividends on the Pledged Equity
originated by Administrative Agent (each, an “Instruction”), all without further
consent by Pledgor or any other Person and (in each case) even if such
Instructions are contrary to any of Pledgor’s instructions or demands; provided,
 however, that consistent with Administrative Agent’s exercise of “control” with
respect to the Pledged Equity, Administrative Agent hereby directs that at all
times prior to the delivery by Administrative Agent to the Pledged Entity of a
written notice of an Event of Default pursuant to the terms and provisions of
the Credit Agreement (a “Default Notice”),  the 



-  5  -

[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

Pledged Entity may comply with Instructions and other directions concerning the
Pledged Equity originated by Pledgor;  provided further, that upon delivery by
Administrative Agent to the Pledged Entity of written notice revoking any such
Default Notice (whether upon the waiver by Administrative Agent of the related
Event of Default or otherwise), the Pledged Entity may resume complying with
Instructions and other directions concerning the Pledged Equity originated by
Pledgor until the Pledged Entity receives any subsequent Default Notice.  

8. Defaults and Remedies; Proxy.

(a) Administrative Agent (personally or through an agent) is hereby authorized
and empowered as of the date hereof to (upon the occurrence of an Event of
Default and during the continuation of such Event of Default), and concurrently
with delivery of a Default Notice to Pledgor and the Pledged Entity: (i)
transfer and register in its name or in the name of its nominee the whole or any
part of the Pledged Collateral, (ii) exercise all rights, powers, options and
remedies provided for in the Credit Agreement and the other Loan Documents or
under the applicable Uniform Commercial Code or other Applicable Law, (iii)
exchange certificates or instruments representing or evidencing Pledged
Collateral for certificates or instruments of smaller or larger denominations,
(iv) exercise the voting and all other rights of governance and control as a
holder with respect thereto, (v) collect and receive all cash dividends,
interest, principal and other distributions made thereon and otherwise realize
the economic rights with respect thereto, (vi) sell in one (1) or more sales
after ten (10) days’ written notice to Pledgor of the time and place of any
public sale or of the time at which a private sale is to take place (which
notice Pledgor agrees is commercially reasonable) the whole or any part of the
Pledged Collateral, and (vii) otherwise act with respect to the Pledged
Collateral as though Administrative Agent was the outright owner thereof and a
“Member” of the Pledged Entity.  All rights and remedies under this Agreement
and the other Loan Documents are cumulative and are not alternative to or
exclusive of any other rights or remedies Administrative Agent may have.  The
partial or complete exercise of any right or remedy shall not preclude any other
further exercise of such or any other right or remedy.  Any sale shall be made
at a public or private sale at Administrative Agent’s place of business, or at
any place to be named in the notice of sale, either for cash or upon credit or
for future delivery at such price as Administrative Agent may reasonably deem
fair and Administrative Agent may be the purchaser of the whole or any part of
the Pledged Collateral so sold and hold the same thereafter in its own right
free from any claim of Pledgor or (to the maximum extent permitted by Applicable
Law) any right of redemption.  Each sale shall be made to the highest bidder,
but Administrative Agent reserves the right to reject any and all bids at such
sale which, in its reasonable discretion, it shall deem inadequate.  Demands of
performance, except as otherwise herein specifically provided for, notices of
sale, advertisements and the presence of property at sale are hereby waived and
any sale hereunder may be conducted by an auctioneer or any officer or agent of
Administrative Agent.  PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
ADMINISTRATIVE AGENT AS THE PROXY AND ATTORNEY‑IN‑FACT OF PLEDGOR WITH RESPECT
TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE THE PLEDGED EQUITY, WITH
FULL POWER OF SUBSTITUTION TO DO SO; PROVIDED, THAT SUCH PROXY AND
ATTORNEY-IN-FACT SHALL ONLY BE EXERCISED BY ADMINISTRATIVE AGENT DURING THE
EXISTENCE AND CONTINUANCE OF AN EVENT OF DEFAULT UPON DELIVERY OF A DEFAULT
NOTICE TO PLEDGOR AND THE PLEDGED ENTITY WITH RESPECT THERETO.  THE



-  6  -

[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

APPOINTMENT OF ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE SECURED OBLIGATIONS HAVE
BEEN INDEFEASIBLY PAID IN FULL, IN CASH AND OTHERWISE FULLY SATISFIED.  IN
ADDITION TO THE RIGHT TO VOTE THE PLEDGED EQUITY, THE APPOINTMENT OF
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
THE PLEDGED EQUITY WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN
CONSENTS OF SHAREHOLDERS, MEMBERS AND PARTNERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS, MEMBERS AND PARTNERS AND VOTING AT SUCH MEETINGS) AND TO TAKE ALL
ACTIONS AS ADMINISTRATIVE AGENT MAY CONSIDER NECESSARY IN ITS SOLE DISCRETION TO
PROTECT, PERFECT AND REALIZE UPON ITS LIEN AND SECURITY INTEREST IN THE PLEDGED
COLLATERAL. SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED EQUITY ON THE
RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF THE
PLEDGED EQUITY OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT UPON WRITTEN NOTICE OF SAID EVENT OF
DEFAULT TO PLEDGOR.  NOTWITHSTANDING THE FOREGOING, ADMINISTRATIVE AGENT SHALL
NOT HAVE ANY DUTY TO EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL
NOT BE LIABLE FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, OTHER THAN
DUE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ADMINISTRATIVE AGENT (as
determined by a court of competent jurisdiction by final and nonappealable
judgment).

(b) If, at the original time or times appointed for the sale of the whole or any
part of the Pledged Collateral, the highest bid, if there be but one sale, shall
be inadequate to discharge in full all the Secured Obligations, or if the
Pledged Collateral be offered for sale in lots, if at any of such sales, the
highest bid for the lot offered for sale would indicate to Administrative Agent,
in its reasonable discretion, that the proceeds of the sales of the whole of the
Pledged Collateral would be unlikely to be sufficient to discharge all the
Secured Obligations, Administrative Agent may, on one or more occasions and in
its sole discretion, postpone any of said sales by public announcement at the
time of sale or the time of previous postponement of sale, and no other notice
of such postponement or postponements of sale need be given, any other notice
being hereby waived; provided,  however, that any sale or sales made after such
postponement shall be after ten (10) days’ written notice to Pledgor.

(c) [Intentionally omitted].

(d) [Intentionally omitted].

(e) If, at any time when Administrative Agent shall determine to exercise its
right to sell the whole or any part of the Pledged Collateral hereunder, such
Pledged Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act of 1933, as
amended (or any similar statute then in effect) (the “Act”),  Administrative
Agent may, in its sole discretion (subject only to applicable requirements of
law),



-  7  -

[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

sell such Pledged Collateral or part thereof by private sale in such manner and
under such circumstances as Administrative Agent may deem necessary or
advisable, but subject to the other requirements of this Section 8, and shall
not be required to effect such registration or to cause the same to be
effected.  Without limiting the generality of the foregoing, in any such event,
Administrative Agent in its sole discretion (x) may, in accordance with
applicable securities laws, proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Pledged
Collateral or part thereof could be or shall have been filed under said Act (or
similar statute), (y) may approach and negotiate with a single possible
purchaser to effect such sale;  provided, that such sale is negotiated and made
at arms’ length, in good faith, and (z) may restrict such sale to a purchaser
who is an accredited investor under the Act and who will represent and agree
that such purchaser is purchasing for its own account, for investment and not
with a view to the distribution or sale of such Pledged Collateral or any part
thereof.  In addition to a private sale as provided above in this Section 8, if
any of the Pledged Collateral shall not be freely distributable to the public
without registration under the Act (or similar statute) at the time of any
proposed sale pursuant to this Section 8, then Administrative Agent shall not be
required to effect such registration or cause the same to be effected but, in
its discretion (subject only to applicable requirements of law), may require
that any sale hereunder (including a sale at auction) be conducted subject to
restrictions:

as to the financial sophistication and ability of any Person permitted to bid or
purchase at any such sale;

as to the content of legends to be placed upon any certificates representing the
Pledged Collateral sold in such sale, including restrictions on future transfer
thereof;

as to the representations required to be made by each Person bidding or
purchasing at such sale relating to that Person’s access to financial
information about Pledgor and such Person’s intentions as to the holding of the
Pledged Collateral so sold for investment for its own account and not with a
view to the distribution thereof; and

as to such other matters as Administrative Agent may, in its discretion, deem
necessary or appropriate in order that such sale (notwithstanding any failure so
to register) may be affected in compliance with the United States Bankruptcy
Code and other laws affecting the enforcement of creditors’ rights and the Act
and all applicable state securities laws.

(f) Pledgor recognizes that Administrative Agent may be unable to affect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (e)
above.  Pledgor also acknowledges that any such private sale may result in
prices and other terms less favorable to the seller than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of such sale being private.  Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged
Collateral for the period of time necessary to permit the Pledged Entity to
register such securities for public sale under the Act, or under applicable
state securities laws, even if Pledgor and the Pledged Entity would agree to do
so.



-  8  -

[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

(g) Pledgor agrees to the maximum extent permitted by Applicable Law that
following the occurrence and during the continuance of an Event of Default it
will not at any time plead, claim or take the benefit of any appraisal,
valuation, stay, extension, moratorium or redemption law now or hereafter in
force in order to prevent or delay the enforcement of this Agreement, or the
absolute sale of the whole or any part of the Pledged Collateral or the
possession thereof by any purchaser at any sale hereunder, and Pledgor waives
the benefit of all such laws to the extent it lawfully may do so.  Pledgor
further agrees that, following the occurrence and during the continuance of an
Event of Default, it will not interfere with any right, power and remedy of
Administrative Agent provided for in this Agreement or now or hereafter existing
at law or in equity or by statute or otherwise, or the exercise or beginning of
the exercise by Administrative Agent of any one or more of such rights, powers
or remedies.  No failure or delay on the part of Administrative Agent to
exercise any such right, power or remedy and no notice or demand which may be
given to or made upon Pledgor by Administrative Agent with respect to any such
remedies shall operate as a waiver thereof, or limit or impair Administrative
Agent’s right to take any action or to exercise any power or remedy hereunder,
without notice or demand, or prejudice its rights as against Pledgor in any
respect.

(h) Pledgor further agrees that a breach of any of the covenants contained in
this Section 8 will cause irreparable injury to Administrative Agent, that
Administrative Agent shall have no adequate remedy at law in respect of such
breach and, as a consequence, agrees that each and every covenant contained in
this Section 8 shall be specifically enforceable against Pledgor, and Pledgor
hereby waives and agrees not to assert any defenses against Administrative Agent
in an action for specific performance of such covenants except for a defense
that the Secured Obligations are not then due and payable in accordance with the
agreements and instruments governing and evidencing such obligations.

9. No Waiver.  No delay on Administrative Agent’s part in exercising any power
of sale, Lien, option or other right hereunder, and no notice or demand which
may be given to or made upon Pledgor by Administrative Agent with respect to any
power of sale, Lien, option or other right hereunder, shall constitute a waiver
thereof, or limit or impair Administrative Agent’s right to take any action or
to exercise any power of sale, Lien, option, or any other right hereunder,
without notice or demand, or prejudice Administrative Agent’s rights as against
Pledgor in any respect.

10. Assignment.  Administrative Agent may assign, indorse or transfer any
instrument evidencing all or any part of the Secured Obligations as provided in,
and in accordance with, the Credit Agreement, and the holder of such instrument
shall be entitled to the benefits of this Agreement.

11. Waivers.  Pledgor hereby waives setoff, counterclaim, recoupment, demand,
presentment, protest, all defenses with respect to any and all instruments and
all notices (other than such notices expressly required by this Agreement or any
other Loan Document) and demands of any description (including, without
limitation, notice of acceptance hereof, notice of any Loan or Loan Advance
made, letter of credit issued, credit extended, collateral received or
delivered), the pleading of any statute of limitations as a defense to any
demand under any Loan Document, and any right to exercise or obtain any benefit
from any rights of subrogation or otherwise in the nature of subrogation,
whether following the exercise of rights and remedies by Administrative Agent or



-  9  -

[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

otherwise, against the Pledged Entity or Administrative Agent, it being the
intention that Pledgor shall remain liable under the Loan Documents until all
Secured Obligations shall have been indefeasibly paid in full in cash and
otherwise performed and satisfied in full and the Credit Agreement (and any
Commitments of the Lenders thereunder) terminated, notwithstanding any act,
omission or anything else which might otherwise operate as a legal or equitable
discharge of Pledgor. Without limiting the foregoing, Pledgor hereby
acknowledges and agrees that Administrative Agent shall have no duty or
obligation (whether under this Agreement or otherwise at law or equity) to take
action at any time to protect any rights or benefits of subrogation for Pledgor.

12. Lien Absolute.  All rights of Administrative Agent hereunder, and all
obligations of Pledgor hereunder, shall be absolute and unconditional
irrespective of:

(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument governing or evidencing any
Secured Obligations;

(c) any exchange, release or non‑perfection of any other Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations;

(d) the insolvency of Borrower (or any of them); or

(e) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Pledgor (except for a defense that the Secured
Obligations are not then due and payable in accordance with the Loan Documents).

13. Release.  Pledgor consents and agrees that Administrative Agent may at any
time, or from time to time, in its sole discretion:

(a) renew, extend or change the time of payment, and/or the manner, place or
terms of payment of all or any part of the Secured Obligations; and

(b) exchange, release and/or surrender all or any of the Collateral (including
the Pledged Collateral), or any part thereof, by whomsoever deposited, which is
now or may hereafter be held by Administrative Agent in connection with all or
any of the Secured Obligations; all in such manner and upon such terms as
Administrative Agent may deem proper, and without notice to or further assent
from Pledgor, it being hereby agreed that Pledgor shall be and remain bound upon
this Agreement, irrespective of the value or condition of any of the Collateral,
and notwithstanding any such change, exchange, settlement, compromise,
surrender, release, renewal or extension, and notwithstanding also that the
Secured Obligations may, at any time, exceed the aggregate principal amount
thereof set forth in the Credit Agreement, or any other agreement governing any
Secured Obligations.  Except as otherwise expressly provided in the Loan
Documents, Pledgor hereby waives notice of acceptance of this Agreement, and
also presentment,



-  10  -

[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

demand, protest and notice of dishonor of any and all of the Secured
Obligations, and promptness in commencing suit against any party hereto or
liable hereon, and in giving any notice to or of making any claim or demand
hereunder upon Pledgor.  No act or omission of any kind on Administrative
Agent’s part shall in any event affect or impair this Agreement.

14. Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Pledgor or
the Pledged Entity for liquidation or reorganization, should Pledgor or the
Pledged Entity become insolvent or make an assignment for the benefit of
creditors or should a receiver or trustee be appointed for all or any
significant part of Pledgor’s or the Pledged Entity’s assets, and shall continue
to be effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
Applicable Law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference”, “fraudulent conveyance”, or otherwise, all as though such payment
or performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.  This paragraph shall survive the
repayment of the Secured Obligations and the termination of the Credit Agreement
for the period of any applicable “voidable preference”, “fraudulent conveyance”,
or otherwise pursuant to Applicable Law.

15. Miscellaneous. 

(a) Administrative Agent may execute any of its duties hereunder by or through
agents or employees and shall be entitled to advice of counsel concerning all
matters pertaining to its duties hereunder.

(b) Pledgor agrees to promptly reimburse Administrative Agent for actual
out‑of‑pocket expenses, including, without limitation, reasonable counsel fees,
incurred by Administrative Agent in connection with the administration and
enforcement of this Agreement.

(c) Neither Administrative Agent nor any of its respective officers, directors,
employees, agents or counsel shall be liable for any action lawfully taken or
omitted to be taken by it or them hereunder or in connection herewith, except to
the extent of its own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.

(d) THIS AGREEMENT SHALL BE BINDING UPON PLEDGOR AND ITS SUCCESSORS AND ASSIGNS
(INCLUDING A DEBTOR-IN-POSSESSION ON BEHALF OF PLEDGOR), AND SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, ADMINISTRATIVE AGENT
AND ITS SUCCESSORS AND ASSIGNS. 

(e) This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based on, arising out of or relating
to this Agreement shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to conflicts of law provisions
(other than Sections



-  11  -

[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

5-1401 and 5-1402 of the New York General Obligations law);  EXCEPT THAT AT ALL
TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN
AND SECURITY INTEREST CREATED PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED ACCORDING TO THE Applicable LAW OF THE STATE IN WHICH
THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT
PERMITTED BY THE Applicable LAW OF SUCH STATE OR THE Applicable LAW OF THE STATE
OF NEW YORK, AS APPLICABLE, SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. 

(f) Each of Pledgor and (by its acceptance hereof) Administrative Agent
irrevocably and unconditionally submits, for itself and its property, to the
non‑exclusive jurisdiction of the courts of the State of New York sitting in New
York County, and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement and each of Pledgor and (by its
acceptance hereof) Administrative Agent irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such Federal court. 

(g) Each of Pledgor and (by its acceptance hereof) Administrative Agent
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, (i) any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising out of or relating to this
Agreement in any court referred to in clause (e) above and (ii) the defense of
an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(h) Each OF PLEDGOR AND (BY ITS ACCEPTANCE HEREOF) ADMINISTRATIVE AGENT hereby
(i) irrevocably waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in any legal proceeding directly or
indirectly arising out of or relating to this Agreement or the transactions
contemplated hereby (whether based on contract, tort or any other theory), and
(ii)(A) certifies that no representative, agent or attorney of any other person
has represented, expressly or otherwise, that such other person would not, in
the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this clause (h).

16. Severability.  In the event and to the extent that any provision hereof
shall be deemed to be invalid or unenforceable by reason of the operation of any
law or by reason of the interpretation placed thereon by any court, this
Agreement shall to such extent be construed as not containing such provision,
but only as to such jurisdictions where such law or interpretation is operative,
and the invalidity or unenforceability of such provision shall not affect the
validity of any remaining provisions hereof, and any and all other provisions
hereof which are otherwise lawful and valid shall remain in full force and
effect.



-  12  -

[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

17. Notices.  All notices hereunder shall be provided as set forth in the Credit
Agreement.  Any notices to Administrative Agent, the Pledged Entity, or Pledgor
shall be at the address set forth in the Credit Agreement or at such other
address as Administrative Agent, the Pledged Entity, or Pledgor may designate
pursuant thereto. 

18. Section Titles.  The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

19. Counterparts.  This Agreement may be executed in any number of counterparts
(which shall, collectively and separately, constitute one agreement) and
delivered by facsimile, portable document format (.pdf), or other electronic
means, which facsimile, portable document format (.pdf), or other electronic
signatures shall be considered original executed counterparts.

20. Continuing Agreement.  This Agreement shall be a continuing agreement in
every respect and shall remain in full force and effect until the Facility
Termination Date.  Upon such termination of this Agreement, the Administrative
Agent shall, upon the request and at the expense of the Pledgor, forthwith
release its Liens and security interests hereunder.

21. Benefit of Administrative Agent and the Lenders. 

(a) In acting under or by virtue of this Agreement, the Administrative Agent
shall be entitled to all the rights, authority, privileges, and immunities
provided in the Credit Agreement, all of which provisions of said Credit
Agreement (including Section 9 thereof) are incorporated by reference herein
with the same force and effect as if set forth herein in their entirety.  The
Administrative Agent hereby disclaims any representation or warranty to the
Secured Creditors or any other holders of the Secured Obligations concerning the
perfection of the liens and security interests granted hereunder or in the value
of any of the Collateral.

(b) All security interests granted or contemplated hereby shall be for the
benefit of Administrative Agent and the Lenders, and all proceeds or payments
realized from the Pledged Collateral in accordance herewith shall be applied to
the Secured Obligations in accordance with the terms of the Credit Agreement,
with any excess amounts remaining from proceeds or payments realized from the
Pledged Collateral in accordance herewith after payment in full of all Secured
Obligations to be delivered to Pledgor or as a court of competent jurisdiction
shall direct.

 [Remainder of page intentionally blank; signature pages follow.]

﻿

 

-  13  -

[Bluegreen] Pledge Agreement

#70836996

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

Pledgor:


BLUEGREEN VACATIONS CORPORATION,  

a  Florida corporation

﻿

﻿

﻿

By:  /s/ Paul Humphrey_____________

Name:Paul Humphrey
Title:Senior Vice President, Finance, Capital

Markets and Mortgage Operations

﻿

﻿

 

[Signature Page]

Pledge Agreement

--------------------------------------------------------------------------------

 

 

PLEDGE ACKNOWLEDGMENT AND

UNCERTIFICATED SECURITIES CONTROL AGREEMENT

The undersigned hereby acknowledges receipt of a copy of the foregoing Pledge
Agreement, and as the “Pledged Entity” referenced therein and the issuer of the
“Pledged Equity” referenced therein, further: 

﻿

(a) acknowledges that (i) the Pledged Equity is uncertificated securities, (ii)
other than any interest of the “Special Member” as set forth in the
Organizational Documents of the Pledged Entity,  the Pledged Equity comprises
all “Membership Interests” issued by the undersigned, and (iii) Pledgor is the
record owner and beneficial owner of all “Membership Interests” issued by the
undersigned other than any interest of the “Special Member” as set forth in the
Organizational Documents of the Pledged Entity; 

﻿

(b) agrees that, without the prior written consent of Administrative Agent, the
undersigned will not (i)(x) convert any Pledged Equity into certificated
interests or (y) otherwise issue any certificates evidencing or purporting to
evidence any Pledged Equity, (ii) amend or otherwise modify any of
Organizational Documents of the undersigned in any manner that negatively
affects the rights of Administrative Agent under the Pledge Agreement or any
other Loan Document or the rights of Administrative Agent in the Pledged
Collateral (including any rights arising following the exercise of
Administrative Agent’s remedies under the Loan Documents as to the Pledged
Collateral); and/or (iii) issue any additional Ownership Interests;

﻿

(c) acknowledges and agrees that (i) the Pledge Agreement is intended to, among
other things, provide for the “control” (for purposes of Articles 8 and 9 of the
applicable Uniform Commercial Code or other Applicable Law) of Administrative
Agent of any Pledged Equity and (ii) the undersigned (A) will comply with all
instructions originated by Administrative Agent directing it to transfer or
redeem Pledged Equity and all other directions originated by Administrative
Agent concerning the Pledged Equity, including, without limitation, directions
to distribute to Administrative Agent proceeds of any such transfer or
redemption or interest or dividends on the Pledged Equity originated by
Administrative Agent (each, an “Instruction”), in each case even if such
Instructions are contrary to any of Pledgor’s instructions or demands,  (B) will
not require the further consent of, or seek further instruction from, Pledgor at
any time (and without limiting the foregoing, the undersigned acknowledges and
agrees that, pursuant to the Pledge Agreement, Pledgor has waived, among other
things, all rights of first refusal, options to purchase or other conditions or
restrictions with respect to the transfer of Pledged Equity in connection with
the execution, delivery and enforcement of the Pledge Agreement);  provided,
 however, that consistent with Administrative Agent’s exercise of “control” with
respect to the Pledged Equity, Administrative Agent hereby directs that at all
times prior to the delivery by Administrative Agent to the Pledgor and the
Pledged Entity of a written notice of an Event of Default pursuant to the terms
and provisions of the Credit Agreement (a “Default Notice”), the undersigned may
comply with Instructions and other directions concerning the Pledged Equity
originated by Pledgor  (provided, that upon delivery by Administrative Agent to
the Pledged Entity of written notice revoking any such Default Notice (whether
upon the waiver by Administrative Agent of the related Event of Default



[Acknowledgment]

Pledge Agreement

--------------------------------------------------------------------------------

 

or otherwise), the Pledged Entity may resume complying with Instructions and
other directions concerning the Pledged Equity originated by Pledgor until the
Pledged Entity receives any subsequent Default Notice), and (C) without limiting
the foregoing, will not agree with any Person not party to the Pledge Agreement
that the undersigned will comply with Instructions originated by such Person;
and

﻿

(d) agrees promptly to note on its books and records the security interests
granted under such Pledge Agreement, and waives any rights or requirement at any
time hereafter to receive a copy of such Pledge Agreement in connection with the
registration of any Collateral in the name of Administrative Agent or its
nominee or the exercise of voting rights by Administrative Agent. 

﻿

[Signature Page Follows]

﻿





[Acknowledgment]

Pledge Agreement

--------------------------------------------------------------------------------

 

Acknowledged and Agreed:


TFRI 2013-1 LLC, 

a Delaware limited liability company


﻿

By: /s/ Paul Humphrey_____________

Name:Paul Humphrey
Title:
President

﻿



[Acknowledgment]

Pledge Agreement

--------------------------------------------------------------------------------